Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2014

                                     No. 04-14-00491-CV

                          William M. COLLINS and Patricia Collins,
                                       Appellants

                                               v.

                                   Dr. Oliver WILLIAMS,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13648
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
       On July 14, 2014, Appellants’ attorney James R. Chapman Jr. moved this court to
suspend e-filing in this appeal. On July 21, 2014, Appellee filed a response opposing
Appellants’ motion. On July 22, 2014, Appellants filed an opposed motion to accept late
payment of notice of appeal fee and late filing of the docketing statement.
       Appellants’ motion to accept late payment and docketing statement filing is GRANTED.
       “Attorneys in civil cases must electronically file documents.” TEX. R. APP. P. 9.2(c)(1).
Appellants’ motion to suspend e-filing is DENIED. See id.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court